PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BENETTI et al.
Application No. 15/840,407
Filed: December 13, 2017
For: THIN FILM COATING AND METHOD OF FABRICATION THEREOF

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.137(a), filed August 16, 2021, to revive the above-identified application.

The petition is DISMISSED AS MOOT.

Petitioner filed the instant renewed petition concurrently with an ePetition on August 16, 2021 that was auto-granted on August 16, 2021.  Accordingly, the application being no longer abandoned, the instant petition is dismissed as moot.

A Notice of Allowance was mailed on August 25, 2021.

This application file is being retained in the Office of Data Management (ODM) for processing into a patent.

Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  


/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions